Exhibit 10.48

 

Otter Tail Ag Enterprises, LLC

24096 – 170th Avenue

Fergus Falls, Minnesota 56537

 

Assuming a similar waiver by Ag Star Financial Services, PCA, under the loan
documents and the concurrence of U.S. Bank National Association, as bond
trustee, Otter Tail County will not call the Lease Agreement or enforce the
various remedies available to it under the terms and conditions of the Lease
Agreement prior to October 1, 2009, as a result of the specific violations with
the primary lenders outlined in your letter of November 11, 2008, to Wayne
Stein, County Auditor, a copy of which is attached.  This waiver applies only to
the violations of the agreements referenced in the November 11, 2008 letter, and
does not waive compliance with any other provision of the Lease Agreement with
Otter Tail County.

 

 

 

 

s/s Syd Nelson

 

 

Syd Nelson, Chair

 

 

Otter Tail County Board of Commissioners

 

 

 

 

 

 

Date:

12/02/08

 

 

 

 

 

ATTEST:

 

 

 

 

 

s/s Larry Krohn

 

 

Larry Krohn, Clerk

 

 

 

--------------------------------------------------------------------------------